Allowable Subject Matter
Claims 9-15 & 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest: 
“ the separator defining a first width and forming a pocket part having a second width shorter than the first width, the pocket part accommodating the first electrode plate, wherein the second electrode plate has a width equal to the first width of the separator,” or  wherein “the separator assembly including a first separator part and a second separator part bonded together with a first bonding force to form a pocket part in which the first electrode plate is accommodated, the first electrode plate being bonded to the separator assembly with a second bonding force less the first bonding force, the separator assembly defining a first width and the pocket part defining a second width smaller than the first width, wherein the second electrode plate defines a width that  is equal to the first width of the separator assembly,”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589.  The examiner can normally be reached on Monday-Friday 9AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KIRAN Akhtar/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723